                       UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF TENNESSEE
                            COOKEVILLE DIVISION

TANNA MARIA SHEPHERD,                   )
                                        )
           Plaintiff                    )
                                        )         No. 2:18-0023
v.                                      )         Chief Judge Sharp/Brown
                                        )         Jury Demand
GARY NICHOLAS GILLILAN,                 )
et al.,                                 )
                                        )
           Defendants                   )

TO:   THE HONORABLE WAVERLY D. CRENSHAW, JR.,
      Chief United States District Judge

                        REPORT AND RECOMMENDATION

           For   the    reasons    stated    below   the   Magistrate   Judge

RECOMMENDS that this case be DISMISSED under F.R.C.P. 41 for

failure to comply with Court orders and for failure to prosecute.

                                  BACKGROUND

           The   complaint    against       the   defendants   was   filed   on

February 22, 2018, by the plaintiff with the assistance of counsel

(Docket Entry 1). The case was subsequently referred to the under

signed Magistrate Judge for case management (Docket Entry 4), and

finally for a Report and Recommendation (Docket Entry 19) on the

defendants’ pending motion to dismiss (Docket Entry 16).

           The theories of the parties are contained in the initial

case management order (Docket Entry 12). The plaintiff alleges that

the various defendants violated her constitutional rights under 42

U.S.C. § 1983, on February 22, 2017, by unlawfully seizing her from

her residence without the benefit of an arrest or search warrant,

and using excessive force in such seizure.
             The defendants’ theory is that the Officers attempted to

serve an arrest warrant on the plaintiff’s daughter. The plaintiff

became agitated and came out of her house and assaulted defendant

Gillilan. The plaintiff was then arrested and charged with assault.

The defendant Gillilan denies using excessive force and claims

qualified immunity as to the claims against him in his individual

capacity. The Sheriff, in his official capacity, denies that there

is any custom, policy or procedure at the Smith County Sheriff’s

Department to hold them liable for the alleged injuries.

             The scheduling order provided that by June 14, 2018, the

parties would submit a joint report confirming their first attempt

in good faith to resolve the case. An updated report was to be

filed by October 19, 2018. Discovery in the matter was to be

completed by December 21, 2018. In order to check case progress, a

case management conference was set by telephone to occur at 11:00

a.m. on September 24, 2018 (Docket Entry 12).

             In a notice to the Court (Docket Entry 14) dated June 26,

2018, defendants’ counsel notified the Court that she had been

unable to secure any response from plaintiff’s counsel regarding

mediation.

             At the time for the scheduled telephone conference call

on September 24, 2018, the plaintiff’s counsel did not call in and

counsel for the defendants advised that they had been unable to

contact   plaintiff’s    counsel   to   confer   about   filing   a   joint

statement prior to the conference. Efforts to contact plaintiff’s



                                    2
counsel by the Magistrate Judge’s office were not successful.

Counsel for the defendants advised that discovery requests had been

transmitted to the plaintiff in early June but responses had not be

received.   Additionally,   defendants’   counsel   advised   that   the

plaintiff’s initial disclosures were provided late.

            Counsel for plaintiff was directed to file an explanation

with the Court by October 9, 2018, why she failed to file a joint

statement and attend the conference call. She was further directed

to file complete responses to the discovery requests without

objection by that same date. She was specifically warned that

failure to comply with Court orders and discovery obligations could

result in sanctions including dismissal of the case (Docket Entry

15).

            On October 10, 2018, the defendants’ filed a motion to

dismiss for failure to comply with Court orders and for failure to

prosecute (Docket Entry 16). This motion was supported by affidavit

of defendants’ counsel Robyn Williams showing emails to plaintiff’s

counsel attempting to get her to do something in the case (Docket

Entry 17). The affidavit sets forth the history of the case, noting

that plaintiff’s counsel was 1½ hours late for the initial case

management conference, and that despite the case management order

providing a deadline of June 6, 2018, for initial disclosures, they

were not provided on that date. On June 19, 2018, Ms. Williams

emailed plaintiff’s counsel to inquire about the disclosures and

again received no response. On June 26, 2018, Ms. Williams states



                                  3
that on June 26, 2018, she called plaintiff’s counsel and spoke to

her briefly. Despite plaintiff’s counsel (Ms. Porth) saying she

would call back within 20 minutes, she did not, and she could not

be reached when Ms. Williams attempted to call her later. Ms.

Williams did speak to Ms. Porth the next day on June 27, 2018, and

was promised the disclosures shortly. When they were not received,

a letter was sent to Ms. Porth on July 16, 2018, in an attempt to

meet and confer. In this letter, co-counsel for the defendants, Ms.

Crane, inquired about slightly overdue discovery responses. Ms.

Crane spoke to Ms. Porth on July 20, 2018, and again was promised

responses shortly. The Rule 26 initial disclosures were received on

July 24, 2018, but with no discovery responses. On August 1, 2018,

Ms. Porth was again contacted about the delinquent discovery

requests but no response was received to that request or to the

September 19, 2018, request for a meet and confer. As of the date

of this Report and Recommendation, plaintiff’s counsel has failed

to respond to the Court’s order of September 24, 2018, to explain

why she missed the telephone call. Likewise, as of the date of this

Report and Recommendation, Ms. Port has failed to respond to the

motion to dismiss (Docket Entry 16).

                          LEGAL ANALYSIS

          An action is subject to dismissal for want of prosecution

where a litigant fails to comply with the Court’s orders or engages

in a clear pattern of delay. Gibbons v. Asset Acceptance Corp., No.

1:05CV467, 2006 WL 3452521, at *1 (S.D. Ohio Nov. 29, 2006); see


                                 4
also Pilgrim v. Littlefield, 92 F.3d 413, 416 (6th Cir. 1996).

District courts have the inherent power even to sua sponte dismiss

an action for want of prosecution “to manage their own affairs so

as to achieve the orderly and expeditious disposition of cases.”

Link v. Wabash Railroad, 370 U.S. 626, 630-31 (1962).

           In this case, the plaintiff has been given several

opportunities to correct the matter, and despite a show cause order

and the motion to dismiss, has failed to even respond to either.

           A dismissal with or without prejudice is a drastic

remedy, and before the Court contemplates dismissing an action

under Rule 41(b), the Court must specifically consider:

     “(1) whether the party’s failure to cooperate is due to
     willfulness, bad faith, or fault; (2) whether the
     adversary was prejudiced by the dilatory conduct of the
     party; (3) whether the dismissed party was warned that
     failure to cooperate could lead to dismissal; and (4)
     where the less drastic sanctions were imposed or
     considered before dismissal was granted. Tetro v. Elliott
     Popham Pontiac, 173 F.3d 988 (6th Cir. 1999).

           In    this    case,   the    plaintiff    was   given   a   specific

scheduling order (Docket Entry 12), which she failed to follow by

failing to provide timely initial disclosures and by failing to

participate, without explanation, in a case management conference

on September 24, 2018 (Docket Entry 15). Despite being given a

specific direction to file an explanation with the Court for her

failure   to    attend   by   October   9,   2018,   counsel   failed    to   do

anything. Additionally, plaintiff’s counsel failed to comply with

the October 9, 2018, deadline to provide discovery responses.



                                        5
            Compounding the total failure of plaintiff’s counsel to

comply with Court orders, following a motion to dismiss (Docket

Entry 16) filed on October 10, 2018, setting out all of the various

failures to comply, plaintiff’s counsel has failed to file any

response.

            By the Court’s issuance of a show cause order and by the

defendants’   motion   to   dismiss,   the   plaintiff   has   had   ample

opportunity to correct the situation without the Magistrate Judge

having to recommend the drastic action of dismissal.

            The defendants are obviously prejudices by the lack of

responses to their discovery requests, and by plaintiff’s counsel’s

apparent    total   lack    of   responsibility    in    responding    to

correspondence or Court orders.

            Under these circumstances, the Magistrate Judge believes

that dismissal under Rule 41(b) is appropriate. The Court must be

able to control its docket and to move cases to resolution. The

plaintiff has failed to respond to the show cause order and to a

motion to dismiss. Applying the Tetro requirements, it is apparent

that (1) plaintiff’s counsel has failed to cooperate and that the

lack of cooperation is due to willfulness, bad faith, or fault; (2)

the defendants are prejudiced by the dilatory conduct of the

plaintiff; and (3) the plaintiff has been warned repeatedly that

failure to comply with the scheduling order and the Court’s order

could lead to dismissal.




                                   6
           The Magistrate Judge will take a less drastic measure of

recommending dismissal without prejudice.1

                             RECOMMENDATION

           For   the   reasons   stated      above,   the   Magistrate      Judge

RECOMMENDS that this case be DISMISSED without prejudice for

failure to obey Court order and to prosecute.

           Given the egregious lack of attention to this case by

plaintiff’s counsel, the Magistrate Judge further RECOMMENDS that

a copy of any order approving this Report and Recommendation be

forwarded to the Tennessee Board of Professional Responsibility for

such action, if any, they deem appropriate.

           Under Rule 72(b) of the Federal Rules of Civil Procedure,

any   party   has   14   days    from       receipt   of    this   Report     and

Recommendation in which to file any written objections to this

Recommendation with the District Court. Any party opposing said

objections shall have 14 days from receipt of any objections filed

to this Report in which to file any responses to said objections.

Failure to file specific objections within 14 days of receipt of

this Report and Recommendation can constitute a waiver of further

appeal of this Recommendation. Thomas v. Arn, 474 U.S. 140 106 S.

Ct. 466, 88 L.Ed.2d 435 (1985), Reh’g denied, 474 U.S. 1111 (1986).

           ENTERED this 4th day of January, 2019.


      1
        Although the dismissal may be without prejudice, given the fact
that the complaint was literally filed on the last day of the statute of
limitations, it is likely that any attempt to reinstate the case would
be barred by the statute of limitations.

                                        7
    /s/   Joe B. Brown
    JOE B. BROWN
    United States Magistrate Judge




8
